Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-17 set forth in the preliminary amendment submitted 1/24/2020 form the basis of the present examination.

Specification
The abstract of the disclosure is objected to because:

In the abstract Line 15 recites, “Figure for the abstract: figure 3”.
Correction is required.  See MPEP § 608.01(b).

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b) (4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The disclosure is objected to because of the following informalities:

In paragraph [0074] Line 7, recites, “the imager 11”. However imager is represented as “imager 10” and target as ‘target 11” in all other places in the specification. Therefore “the imager 11” should read “the imager 10”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recites “a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer derived from the trajectory information, the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field: …” The meaning of the language “the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field:” is unclear. Is the relation the equation? How the values of the equation for example: a magnetic field vector, a gradient vector are calculated? Without the values of the rotation matrix, magnetic field vector is calculated. How the rotation matrix is calculated is not clear.
 Clarification is required so that the scope of the claim is clear.  

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter because of the same reason as stated above.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Efrat et al. (Hereinafter “Efrat”) in the US Patent Application Publication Number US 20140222409 A1 in view of Anderson in the US Patent Application Publication Number US 20140278191 A1.

Regarding claim 1, Efrat teaches a method for calibrating a magnetometer (a novel system and method for mapping a magnetic field by freely moving a magnetic field detector within a volume of interest; Paragraph [0014] Line 2-4; FIG. 1, a system, generally referenced 100, for mapping a magnetic field in a volume of interest, constructed and operative. System 100 includes a magnetic field transmitter 102, a magnetic field detector 104, a freestanding mapping handle 106, a memory 107 and a processor 108; Paragraph [0036] Line 1-7) including the following steps:
- the magnetometer (magnetic field detector 104 as the magnetometer as magnetometer detects the magnetic field) travels through a set of path positions [122.sub.1-122.sub.N] in Figure 1, said path positions being distinguished from each other by a location of the magnetometer and/or by an orientation of the magnetometer (Thus, magnetic field detector 104 freely moves within volume of interest 118 at a random trajectory 120. When operator 116 freely moves freestanding mapping handle 106 through volume of interest 118, magnetic field detector 104 measures the magnetic flux at a plurality of poses 122.sub.1-122.sub.N (i.e., either a plurality of locations or a plurality of orientation or both) and stores these measurements in memory 107; Paragraph [0038] Line 9-16; Figure 1 shows path positions 122.sub.1-122.sub.N being distinguished from each other by a location of the magnetometer and/or by an orientation of the magnetometer);
- acquisition by the magnetometer [104] at acquisition times of a plurality of measurements of the-a magnetic field when the magnetometer travels through said set of path positions (Operator 116 freely moves freestanding mapping handle 106 (i.e., the trajectory of the mapping handle 106, from one pose in the volume of interest to another pose in the volume of interest, has no constraints thereupon) through volume of interest 118, to acquire a sufficient amount of samples, for a required degree of accuracy of the magnetic field model. Thus, magnetic field detector 104 freely moves within volume of interest 118 at a random trajectory 120. When operator 116 freely moves freestanding mapping handle 106 through volume of interest 118, magnetic field detector 104 measures the magnetic flux at a plurality of poses 122.sub.1-122.sub.N (i.e., either a plurality of locations or a plurality of orientation or both) and stores these measurements in memory 107; Paragraph [0038] Line 2-16);
- provision of trajectory information representative of the location and the orientation of a point integral with the magnetometer while travelling through the set of path positions at travel times (Processor 158 estimates the parameters characterizing the magnetic field model according to deviations between the measurements of the magnetic field flux and predictions of the magnetic field flux, at the estimated poses, determined according to the stored magnetic field model (i.e., the magnetic field that is stored in memory 157). Thus, processor 158 estimates a new magnetic field model and stores this new model in memory 157 instead of the previous model. Processor 158 may use the new estimated magnetic field model to re-estimate the poses (i.e., relative to magnetic coordinate system 164) of magnetic field detector 154 and uses these re-estimated poses to re-estimate the parameters characterizing the magnetic field model. Processor 158 may repeat this iterative process for a predetermined number of times or until a desired degree of accuracy is achieved. Processor 158 stores the estimated parameters in memory 157; Paragraph [0046] Line 5-23),
- for each of a plurality of determination times determined from the acquisition times and the travel times, matching up of the measurements of the magnetic field with the trajectory information (Magnetic field transmitter 102 generates a magnetic field 110 toward a volume of interest 118. An operator 116 holds freestanding mapping handle 106 in her hand. Operator 116 freely moves freestanding mapping handle 106 (i.e., the trajectory of the mapping handle 106, from one pose in the volume of interest to another pose in the volume of interest, has no constraints thereupon) through volume of interest 118, to acquire a sufficient amount of samples, for a required degree of accuracy of the magnetic field model; Paragraph [0038] Line 1-9; Magnetic field detector 154 measures the magnetic field vectors at a plurality of regions 172.sub.1-172.sub.R and stores these measurements in memory 157. As described above, in conjunction with FIG. 1, magnetic field detector 154 measures the magnetic flux at a plurality of pose of magnetic field detector 154 in regions 172.sub.1-172.sub.R. Processor 158 determines the magnetic field vectors corresponding to each pose of magnetic field detector 154, according to the measurements of the magnetic field flux. Processor 158 estimates the poses of magnetic field detector 154, relative to magnetic coordinate system 164, according to the determined corresponding magnetic field vectors; Paragraph [0045] Line 1-2),
- determination of calibration parameters of the magnetometer by the minimisation of a cost function involving (In procedure 424, a `model compatibility indicator` is determined. This model compatibility indicator represents the deviations between the magnetic field model and the actual magnetic field in the volume of interest. When the model compatibility indicator is larger then a determined value, designated as `MCI` in FIG. 7, then, the method returns to procedure 420. When the model compatibility indicator is smaller or equal to the determined value, then, the estimated parameters stored. One exemplary model compatibility indicator is a cost function such as a Figure of Merit (FOM); Paragraph [0080] Line 1-10), for a plurality of determination times, at least said calibration parameters, a measurement of the magnetic field (The magnetic field mapping systems in Figure 8 and 9 calibrate the magnetic field sensors and detectors employed thereby. In general, the parameters relating to the magnetic field detectors and sensors included therein are introduced to the magnetic field model as parameters to be estimated. For example, when considering only the cross-sectional area A, the number of turns N and the resistance R of a coil, the magnetic field B, inducing a current I in the coil may be given by: B = .intg. - I R N A cos .alpha. t ( 7 ) ##EQU00006## where .alpha. is the angle between the coil axis and the magnetic field flux lines. Accordingly, in the mapping systems described above in conjunction with FIGS. 8 and 9, instead of evaluating B from given values of the parameters relating to the magnetic field sensors and detectors (e.g., A, N and R in equations (6)) and the measured current, the system estimates the parameters of both the magnetic field model and the parameters relating the magnetic field detectors and sensors yielding the resulting current measurements. In general the number of measurements should at least equal the number of unknowns (i.e., model parameters, sensor parameters and detector parameters); Paragraph [0127] Line 1-23).
Efrat fails to teach a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer (2) derived from the trajectory information, the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field: 

    PNG
    media_image1.png
    139
    622
    media_image1.png
    Greyscale

Anderson teaches a method for calibrating an, accelerometer of an electronic device to reduce an error of the accelerometer includes estimating a gravity vector using the accelerometer and a magnetic field vector using a magnetometer at a plurality of times (Paragraph [0006] Line 1-5), wherein
a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer derived from the trajectory information, the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field:

    PNG
    media_image1.png
    139
    622
    media_image1.png
    Greyscale
(A characteristic that is a function of the angle between an estimated gravity vector and an estimated magnetic field vector will be asymmetric as the electronic device moves with a non-zero component of rotation about the world z-axis when a sensor bias error exists. For example, referring to FIGS. 2A and 2B, an estimate gravity vector Z.sub.device and a magnetic field vector MF can be determined from accelerometer data and the respective magnetometer data of a measurement dataset stored in the data store. The angle .alpha..sub.1 between the estimated gravity vector Z.sub.device and the estimated magnetic field vector MF can be calculated. As shown in FIG. 2A, a sensor bias error .phi.1 exists between estimated gravity vector Z.sub.device and the world z-axis. The sensor bias error .phi..sub.1 projects onto the world x-y plane. As electronic device 200 rotates about the world z-axis, the angle .alpha..sub.1 varies due to sensor bias error .phi..sub.1. That is, the angle .alpha. is asymmetric when a sensor bias error .phi..sub.1 exists. …….. When sensor bias error .phi..sub.1 exists, the angle .alpha. between the estimated gravity vector Z.sub.device and the estimated magnetic field vector MF and the characteristic continuously varies as electronic device 200 rotates about, the world z-axis. At this point, the figure of merit does not converge at the value that indicates the accelerometer is substantially calculated. Accordingly, the method 414 proceeds to a calibration parameter adjustment step 420; Paragraph [0039]; Although Anderson does not disclose the equation exactly however Anderson in paragraph 39 describes top calculate the value of gradient vector, field vector and rotation angle to calculate rotation matrix). The purpose of doing so is to adjust the calibration parameter and to reduce the error of the magnetometer.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Efrat in view of Anderson, because Anderson teaches to calculate a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer adjusts the calibration parameter and reduces the error of the magnetometer (Paragraph [0008]).


Regarding claim 2, Efrat teaches a method, wherein 
the cost function involves error terms concerning sensor measurements, said sensor measurements taken alone allowing to obtain the trajectory information, the trajectory information then being determined at a same time as the calibration parameters (In procedure 682, a FOM is determined for each iteration of the magnetic field model estimation. This FOM is, for example, the FOM described hereinabove in equation (3). When the FOM decreases, the model is determined to converge. When the FOM increases, the model is determined to diverge. With reference to FIG. 8, processor 510 determines the FOM of the estimated magnetic field model. Similarly, with reference to FIG. 9, determines the FOM of the estimated magnetic field model. When the magnetic field model is determined to diverge, designated `DIV.` in FIG. 10B then, the method proceeds to Procedure 684. When the FOM is determined to reach a determined threshold, designated `TSH.` in FIG. 10B then, the method proceeds to Procedure 692; Paragraph [0120] Line 1-13; therefore when cost increases model diverges because of the error terms; See Paragraph 38; Processor determines the trajectory information and the error term is determined from the cost function as the cost function involves error terms concerning sensor measurements). 

Regarding claim 3, Efrat teaches a method, wherein 
the minimisation of the cost function is carried out with a state observer (In procedure 682, a FOM is determined for each iteration of the magnetic field model estimation. This FOM is, for example, the FOM described hereinabove in equation (3). When the FOM decreases, the model is determined to converge. When the FOM increases, the model is determined to diverge. With reference to FIG. 8, processor 510 determines the FOM of the estimated magnetic field model. Similarly, with reference to FIG. 9, determines the FOM of the estimated magnetic field model. When the magnetic field model is determined to diverge, designated `DIV.` in FIG. 10B then, the method proceeds to Procedure 684. When the FOM is determined to reach a determined threshold, designated `TSH.` in FIG. 10B then, the method proceeds to Procedure 692; Paragraph [0120] Line 1-13; FOM is the cost function explained in Paragraph 80). 

Regarding claim 4, Efrat teaches a method, wherein 
the cost function is based on comparisons between a theoretical estimation of the measurement of the magnetic field at a determination time and a measurement of the magnetic field at said determination time, the theoretical estimation of the magnetic field taking into account the calibration parameters (In procedure 424, a `model compatibility indicator` is determined. This model compatibility indicator represents the deviations between the magnetic field model and the actual magnetic field in the volume of interest. When the model compatibility indicator is larger then a determined value, designated as `MCI` in FIG. 7, then, the method returns to procedure 420. When the model compatibility indicator is smaller or equal to the determined value, then, the estimated parameters stored. One exemplary model compatibility indicator is a cost function such as a Figure of Merit (FOM); Paragraph [0080] Line 1-8; FOM is the cost function which is used to determine magnetic field at a determination time).

Regarding claim 5, Efrat teaches a method, wherein 
the theoretical estimation of the measurement of the magnetic field is determined from the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer derived from the trajectory information (The systems of FIGS. 1, 2, 3, and 4 are described hereinabove with a configuration wherein the magnetic field transmitter is fixed at a known pose in the volume of interest and the magnetic field detector is mounted on the tracked object. However, it is noted that the systems of FIGS. 1, 2, 3 and 4 may employ the configuration wherein the magnetic field transmitter is mounted on the mapping handle and the magnetic field detector is fixed at a known pose in the volume of interest. Furthermore, prior knowledge of the volume of interest may provide additional information regarding the possible orientations of the magnetic field detector. For example, there may be locations in a cockpit wherein the magnetic field detector can move only at unique orientations. The knowledge of these orientations provides further constraints to the estimated orientations at those locations. As another example, accelerometers may be coupled with the freestanding mapping handle. These accelerometers provide information regarding the direction and the distance the magnetic field detector traversed between two consecutive measurements. The estimated poses, of the magnetic field detector, at these two consecutive measurements must be consistent with the direction and distance determined according to the measurements from the accelerometers; Paragraph [0082] Line 1-23; Here prior knowledge is the theoretical knowledge which is used to determine possible orientation of the magnetic field which includes the changes in the location and orientation of the magnetometer derived from the trajectory information). 

Regarding claim 6, Efrat teaches a method, wherein the theoretical estimation of the measurement of the magnetic field is determined at least from:
~ a measurement of the magnetic field at a preceding determination time,

~ the change in the location and in the orientation of a point integral with the magnetometer between the determination time and the preceding determination time, determined from the trajectory information,
- calibration parameters (For example, the origin and orientation of optical coordinate system 574 may be determined according to the pose of the first measurement. It is also noted that for determining the order of the model, and the number and locations of the center of expansions, the poser related information respective of at least one of the magnetic field flux measurements should include all the location pose parameters (i.e., x, y and z); Paragraph [0105] Line 21-28; Magnetic field is measured at a preceding determination time as the number and location of the center of the expansions. location pose parameter is the calibration parameter).

Regarding claim 9, Efrat teaches a method, wherein the calibration parameters include:
- a first magnetometric bias affecting the measurement of the magnetic field, and/or
- asecond magnetometric bias affecting a measurement of a gradient of the magnetic field, and/or
- a scale parameter affecting an amplitude of the measurement of the magnetic field and/or
- spatial configuration parameters of the magnetometer (For example, the origin and orientation of optical coordinate system 574 may be determined according to the pose of the first measurement. It is also noted that for determining the order of the model, and the number and locations of the center of expansions, the poser related information respective of at least one of the magnetic field flux measurements should include all the location pose parameters (i.e., x, y and z); Paragraph [0105] Line 21-28; the location pose parameters (i.e., x, y and z) is the example of spatial configuration parameters of the magnetic detection unit).

.
Regarding claim 10, Efrat teaches a method, wherein 
the matching up consists in interpolating at least one set among:
- a set of measurements of the magnetic field and the magnetic field gradient,
- a set of trajectory information, such that each determination time corresponds to at least one measurement of the magnetic field and trajectory information (The magnetic field mapping systems in Figure 8 and 9 calibrate the magnetic field sensors and detectors employed thereby. In general, the parameters relating to the magnetic field detectors and sensors included therein are introduced to the magnetic field model as parameters to be estimated. For example, when considering only the cross-sectional area A, the number of turns N and the resistance R of a coil, the magnetic field B, inducing a current I in the coil may be given by: B = .intg. - I R N A cos .alpha. t ( 7 ) ##EQU00006## where .alpha. is the angle between the coil axis and the magnetic field flux lines. Accordingly, in the mapping systems described above in conjunction with FIGS. 8 and 9, instead of evaluating B from given values of the parameters relating to the magnetic field sensors and detectors (e.g., A, N and R in equations (6)) and the measured current, the system estimates the parameters of both the magnetic field model and the parameters relating the magnetic field detectors and sensors yielding the resulting current measurements. In general the number of measurements should at least equal the number of unknowns (i.e., model parameters, sensor parameters and detector parameters); Paragraph [0127] Line 1-23; a set of trajectory information includes model parameter sensor parameter or detector parameter is determined at each determination time).

Regarding claim 11, Efrat teaches a method, wherein 
the trajectory information is provided by using an imager [258] in Figure 4 pinpointing the location and the orientation of the magnetometer at each travel time when the magnetometer travels through the first set of positions (Prior, during or after the estimation of the magnetic field model, imager 258 acquires an image of articles 270.sub.1, 270.sub.2, 270.sub.3, 270.sub.4, 270.sub.5 and 270.sub.6 and provides this acquired image to processor 260. Memory 257 stores the poses of articles 270.sub.1-270.sub.6, relative to reference coordinate system 266. Processor 260 determines the pose of imager 258 and thus, the pose of mapping handle 256, first magnetic field detector 254 and second magnetic field detector 256, relative to reference coordinate system 266, according to the acquired image of articles 270.sub.1-270.sub.6 (i.e., since imager 258, first magnetic field detector 254 and second magnetic field detector 256 are all firmly coupled with freestanding mapping handle 256); Paragraph [0057] Line 1-13 imager [258] in Figure 4 pinpointing the location and the orientation of the magnetometer at each travel time when the magnetometer travels through the first set of positions).


Regarding claim 12, Efrat teaches a method, wherein 
the imager [258] is integral with the magnetometer [254], and a fixed target is arranged in a field of vision of said imager [258] (Processor 260 is coupled with first magnetic field detector 254 and with second magnetic field detector 254, with memory 257 and with imager 258; Paragraph [0054] Line 1-3), the trajectory information being derived from the pinpointing of the target in images acquired by the imager [258] when the magnetometer [254] travels through the set of path positions (Prior, during or after the estimation of the magnetic field model, imager 258 acquires an image of articles 270.sub.1, 270.sub.2, 270.sub.3, 270.sub.4, 270.sub.5 and 270.sub.6 and provides this acquired image to processor 260. Memory 257 stores the poses of articles 270.sub.1-270.sub.6, relative to reference coordinate system 266. Processor 260 determines the pose of imager 258 and thus, the pose of mapping handle 256, first magnetic field detector 254 and second magnetic field detector 256, relative to reference coordinate system 266, according to the acquired image of articles 270.sub.1-270.sub.6 (i.e., since imager 258, first magnetic field detector 254 and second magnetic field detector 256 are all firmly coupled with freestanding mapping handle 256); Paragraph [0057] Line 1-13 imager [258] in Figure 4 pinpointing the location and the orientation of the magnetometer at each travel time when the magnetometer travels through the set of path positions).

Regarding claim 13, Efrat teaches a method, wherein 
a mechanical displacement device displaces the magnetometer from one position to another position in the first set of positions when the magnetometer travels through said set of path positions, the trajectory information being derived from position measurements of said mechanical displacement device or position set points of said mechanical displacement device (Accelerometers as the mechanical displacement device may be coupled with the freestanding mapping handle. These accelerometers provide information regarding the direction and the distance the magnetic field detector traversed between two consecutive measurements. The estimated poses, of the magnetic field detector, at these two consecutive measurements must be consistent with the direction and distance determined according to the measurements from the accelerometers; Paragraph [0082] Line 16-23).

Regarding claim 14, Efrat teaches a method, wherein 
the magnetometer [554] is integral with inertial sensors [572] in Figure 9 (System 550 includes a magnetic field transmitter 552, a first magnetic field detector 554, a second magnetic field detector 556, a freestanding mapping handle 558, a memory 560 and a processor 562. System 550 further includes a first PIAM which includes a first imager 564, a second imager 566, at least one moving light emitter 568, at least two fixed light emitters 570.sub.1 and 570.sub.2. System 550 also includes a second PAIM, which includes inertial tracking sensors 572 (e.g., gyro sensors); Paragraph [0098] Line 1-13) configured to determine at each of the travel times accelerations and angular velocities, and the trajectory information is derived from said accelerations and angular velocities (The inertial tracking system also determines pose related information respective of freestanding mapping handle 558 in an inertial coordinate system (not shown), for at least a second portion of the magnetic field flux measurements; Paragraph [0103] Line 6-10).

Regarding claim 15, Efrat teaches a method, wherein 
the magnetometer is arranged in a magneto-inertial unit (Inertial sensor and processor 562 define an inertial tracking system. This combination of tracking systems determine pose related information respective of a portion of magnetic field flux measurements acquired by magnetic field detectors 554 and 556; Paragraph [0117] Line 29-33; the magnetometer is arranged in a magneto-inertial unit).

Regarding claim 16, Efrat teaches an automated data processing unit including a processor, a memory and input and output interfaces (a novel system and method for mapping a magnetic field by freely moving a magnetic field detector within a volume of interest; Paragraph [0014] Line 2-4; FIG. 1, a system, generally referenced 100, for mapping a magnetic field in a volume of interest, constructed and operative. System 100 includes a magnetic field transmitter 102, a magnetic field detector 104, a freestanding mapping handle 106, a memory 107 and a processor 108; Paragraph [0036] Line 1-7) configured to:
- receive a plurality of measurements of the a magnetic field acquired at acquisition times by magnetometer (magnetic field detector 104 as the magnetometer as magnetometer detects the magnetic field) while traveling through a set of path positions [122.sub.1-122.sub.N] in Figure 1, said positions being distinguished from each other by spatial location of the magnetometer and/or by an orientation of the magnetometer (Thus, magnetic field detector 104 freely moves within volume of interest 118 at a random trajectory 120. When operator 116 freely moves freestanding mapping handle 106 through volume of interest 118, magnetic field detector 104 measures the magnetic flux at a plurality of poses 122.sub.1-122.sub.N (i.e., either a plurality of locations or a plurality of orientation or both) and stores these measurements in memory 107; Paragraph [0038] Line 9-16; Figure 1 shows path positions 122.sub.1-122.sub.N being distinguished from each other by a location of the magnetometer and/or by an orientation of the magnetometer);
-receive trajectory information representative of the location and the orientation of a point integral with the magnetometer [254] while travelling through the positions of the set of path positions at travel times (Processor 158 estimates the parameters characterizing the magnetic field model according to deviations between the measurements of the magnetic field flux and predictions of the magnetic field flux, at the estimated poses, determined according to the stored magnetic field model (i.e., the magnetic field that is stored in memory 157). Thus, processor 158 estimates a new magnetic field model and stores this new model in memory 157 instead of the previous model. Processor 158 may use the new estimated magnetic field model to re-estimate the poses (i.e., relative to magnetic coordinate system 164) of magnetic field detector 154 and uses these re-estimated poses to re-estimate the parameters characterizing the magnetic field model. Processor 158 may repeat this iterative process for a predetermined number of times or until a desired degree of accuracy is achieved. Processor 158 stores the estimated parameters in memory 157; Paragraph [0046] Line 5-23),
- for each of a plurality of determination times determined from the acquisition times and the travel times, matching up of the measurements of the magnetic field with the trajectory information (Magnetic field transmitter 102 generates a magnetic field 110 toward a volume of interest 118. An operator 116 holds freestanding mapping handle 106 in her hand. Operator 116 freely moves freestanding mapping handle 106 (i.e., the trajectory of the mapping handle 106, from one pose in the volume of interest to another pose in the volume of interest, has no constraints thereupon) through volume of interest 118, to acquire a sufficient amount of samples, for a required degree of accuracy of the magnetic field model; Paragraph [0038] Line 1-9; Magnetic field detector 154 measures the magnetic field vectors at a plurality of regions 172.sub.1-172.sub.R and stores these measurements in memory 157. As described above, in conjunction with FIG. 1, magnetic field detector 154 measures the magnetic flux at a plurality of pose of magnetic field detector 154 in regions 172.sub.1-172.sub.R. Processor 158 determines the magnetic field vectors corresponding to each pose of magnetic field detector 154, according to the measurements of the magnetic field flux. Processor 158 estimates the poses of magnetic field detector 154, relative to magnetic coordinate system 164, according to the determined corresponding magnetic field vectors; Paragraph [0045] Line 1-2),
- determination of calibration parameters of the magnetometer by the minimisation of a cost function involving (In procedure 424, a `model compatibility indicator` is determined. This model compatibility indicator represents the deviations between the magnetic field model and the actual magnetic field in the volume of interest. When the model compatibility indicator is larger then a determined value, designated as `MCI` in FIG. 7, then, the method returns to procedure 420. When the model compatibility indicator is smaller or equal to the determined value, then, the estimated parameters stored. One exemplary model compatibility indicator is a cost function such as a Figure of Merit (FOM); Paragraph [0080] Line 1-10), for a plurality of determination times, at least said calibration parameters, a measurement of the magnetic field (The magnetic field mapping systems in Figure 8 and 9 calibrate the magnetic field sensors and detectors employed thereby. In general, the parameters relating to the magnetic field detectors and sensors included therein are introduced to the magnetic field model as parameters to be estimated. For example, when considering only the cross-sectional area A, the number of turns N and the resistance R of a coil, the magnetic field B, inducing a current I in the coil may be given by: B = .intg. - I R N A cos .alpha. t ( 7 ) ##EQU00006## where .alpha. is the angle between the coil axis and the magnetic field flux lines. Accordingly, in the mapping systems described above in conjunction with FIGS. 8 and 9, instead of evaluating B from given values of the parameters relating to the magnetic field sensors and detectors (e.g., A, N and R in equations (6)) and the measured current, the system estimates the parameters of both the magnetic field model and the parameters relating the magnetic field detectors and sensors yielding the resulting current measurements. In general the number of measurements should at least equal the number of unknowns (i.e., model parameters, sensor parameters and detector parameters); Paragraph [0127] Line 1-23).
Efrat fails to teach a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer derived from the trajectory information, the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field: 

    PNG
    media_image1.png
    139
    622
    media_image1.png
    Greyscale

Anderson teaches a method for calibrating an, accelerometer of an electronic device to reduce an error of the accelerometer includes estimating a gravity vector using the accelerometer and a magnetic field vector using a magnetometer at a plurality of times (Paragraph [0006] Line 1-5), wherein
a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer derived from the trajectory information, the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field:

    PNG
    media_image1.png
    139
    622
    media_image1.png
    Greyscale
(A characteristic that is a function of the angle between an estimated gravity vector and an estimated magnetic field vector will be asymmetric as the electronic device moves with a non-zero component of rotation about the world z-axis when a sensor bias error exists. For example, referring to FIGS. 2A and 2B, an estimate gravity vector Z.sub.device and a magnetic field vector MF can be determined from accelerometer data and the respective magnetometer data of a measurement dataset stored in the data store. The angle .alpha..sub.1 between the estimated gravity vector Z.sub.device and the estimated magnetic field vector MF can be calculated. As shown in FIG. 2A, a sensor bias error .phi.1 exists between estimated gravity vector Z.sub.device and the world z-axis. The sensor bias error .phi..sub.1 projects onto the world x-y plane. As electronic device 200 rotates about the world z-axis, the angle .alpha..sub.1 varies due to sensor bias error .phi..sub.1. That is, the angle .alpha. is asymmetric when a sensor bias error .phi..sub.1 exists. …….. When sensor bias error .phi..sub.1 exists, the angle .alpha. between the estimated gravity vector Z.sub.device and the estimated magnetic field vector MF and the characteristic continuously varies as electronic device 200 rotates about, the world z-axis. At this point, the figure of merit does not converge at the value that indicates the accelerometer is substantially calculated. Accordingly, the method 414 proceeds to a calibration parameter adjustment step 420; Paragraph [0039]; Although Anderson does not disclose the equation exactly however Anderson in paragraph 39 describes top calculate the value of gradient vector, field vector and rotation angle to calculate rotation matrix). The purpose of doing so is to adjust the calibration parameter and to reduce the error of the magnetometer.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Efrat in view of Anderson, because Anderson teaches to calculate a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer adjusts the calibration parameter and reduces the error of the magnetometer (Paragraph [0008]).

Regarding claim 17, Efrat teaches 
a Non-transitory computer-readable medium including programme code instructions recorded thereon causing a computer to execute the steps of the method according to claim 1when non-transitory computer-readable medium is read by the computer (See rejection of claim 1 above).


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 7:
Closest prior art of record, Efrat (US 20140222409 A1) in view of Anderson (US 20140278191 A1) do not disclose the limitation cited in claim 7 “also including an acquisition at acquisition times of a plurality of measurements of a gradient of the magnetic field when the magnetometer travels through said set of path positions, and the theoretical estimation of the magnetic field is also determined from a measurement of the gradient of the magnetic field at the preceding determination time” in combination with other limitations recited in claim1, 4, 6, upon which this claim depends. Efrat discloses, “FIG. 1, a system, generally referenced 100, for mapping a magnetic field in a volume of interest, constructed and operative. System 100 includes a magnetic field transmitter 102, a magnetic field detector 104, a freestanding mapping handle 106, a memory 107 and a processor 108 (Paragraph [0036] Line 1-7). Processor 158 estimates the parameters characterizing the magnetic field model according to deviations between the measurements of the magnetic field flux and predictions of the magnetic field flux, at the estimated poses, determined according to the stored magnetic field model (i.e., the magnetic field that is stored in memory 157). Thus, processor 158 estimates a new magnetic field model and stores this new model in memory 157 instead of the previous model. Processor 158 may use the new estimated magnetic field model to re-estimate the poses (i.e., relative to magnetic coordinate system 164) of magnetic field detector 154 and uses these re-estimated poses to re-estimate the parameters characterizing the magnetic field model. Processor 158 may repeat this iterative process for a predetermined number of times or until a desired degree of accuracy is achieved. Processor 158 stores the estimated parameters in memory 157 (Paragraph [0046] Line 5-23)”. Anderson teaches “a method for calibrating an, accelerometer of an electronic device to reduce an error of the accelerometer includes estimating a gravity vector using the accelerometer and a magnetic field vector using a magnetometer at a plurality of times (Paragraph [0006] Line 1-5). A characteristic that is a function of the angle between an estimated gravity vector and an estimated magnetic field vector will be asymmetric as the electronic device moves with a non-zero component of rotation about the world z-axis when a sensor bias error exists. For example, referring to FIGS. 2A and 2B, an estimate gravity vector Z.sub.device and a magnetic field vector MF can be determined from accelerometer data and the respective magnetometer data of a measurement dataset stored in the data store (Paragraph [0039])” but combination of Efrat and Anderson do not disclose including an acquisition at acquisition times of a plurality of measurements of a gradient of the magnetic field when the magnetometer travels through said set of path positions, and the theoretical estimation of the magnetic field is also determined from a measurement of the gradient of the magnetic field at the preceding determination time and it would not have been obvious to one of ordinary skill in the art to include an acquisition at acquisition times of a plurality of measurements of a gradient of the magnetic field when the magnetometer travels through said set of path positions. 


Regarding claim 8:
Closest prior art of record, Efrat (US 20140222409 A1) in view of Anderson (US 20140278191 A1) do not disclose the limitation cited in claim 8 “wherein the theoretical estimation of the measurement of the magnetic field at a determination time is determined from: - a strength of the magnetic field at a reference point, - a gradient of the magnetic field at said reference point, and a difference between the location of the point integral with the magnetometer and the location of the reference point,- the a rotation between the orientation of the point integral with the magnetometer and an orientation at the reference point, the strength of the magnetic field at a reference point and the gradient of the magnetic field at said reference point being determined by minimisation of the cost function,” in combination with other limitations recited in claim1 and 4, upon which this claim depends. Efrat discloses, “FIG. 1, a system, generally referenced 100, for mapping a magnetic field in a volume of interest, constructed and operative. System 100 includes a magnetic field transmitter 102, a magnetic field detector 104, a freestanding mapping handle 106, a memory 107 and a processor 108 (Paragraph [0036] Line 1-7). Processor 158 estimates the parameters characterizing the magnetic field model according to deviations between the measurements of the magnetic field flux and predictions of the magnetic field flux, at the estimated poses, determined according to the stored magnetic field model (i.e., the magnetic field that is stored in memory 157). Thus, processor 158 estimates a new magnetic field model and stores this new model in memory 157 instead of the previous model. Processor 158 may use the new estimated magnetic field model to re-estimate the poses (i.e., relative to magnetic coordinate system 164) of magnetic field detector 154 and uses these re-estimated poses to re-estimate the parameters characterizing the magnetic field model. Processor 158 may repeat this iterative process for a predetermined number of times or until a desired degree of accuracy is achieved. Processor 158 stores the estimated parameters in memory 157 (Paragraph [0046] Line 5-23)”. Anderson teaches “a method for calibrating an, accelerometer of an electronic device to reduce an error of the accelerometer includes estimating a gravity vector using the accelerometer and a magnetic field vector using a magnetometer at a plurality of times (Paragraph [0006] Line 1-5). A characteristic that is a function of the angle between an estimated gravity vector and an estimated magnetic field vector will be asymmetric as the electronic device moves with a non-zero component of rotation about the world z-axis when a sensor bias error exists. For example, referring to FIGS. 2A and 2B, an estimate gravity vector Z.sub.device and a magnetic field vector MF can be determined from accelerometer data and the respective magnetometer data of a measurement dataset stored in the data store (Paragraph [0039])” but combination of Efrat and Anderson do not disclose theoretical estimation of the measurement of the magnetic field at a determination time is determined from: - a strength of the magnetic field at a reference point,  a gradient of the magnetic field at said reference point, and a difference between the location of the point integral with the magnetometer and the location of the reference point, and it would not have been obvious to one of ordinary skill in the art to include the theoretical estimation of the measurement of the magnetic field at a determination time…………. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wiegert (US 7932718 B1) discloses, “System and method using magnetic anomaly field magnitudes for detection, localization, classification and tracking of magnetic objects- the present invention's novel magnetic target detection using the magnitudes of a magnetic anomaly field, some technical background related to magnetic anomaly sensing will be provided below. In general, the design and operation of magnetic sensing systems for "detection, localization and classification" (DLC) of magnetically polarized objects use the following phenomena: 1. The vector magnetic fields (B) that emanate from a magnetic object's magnetic moment (i.e., magnetic signature (M)) produce relatively small, short-range "magnetic anomalies" within the Earth's magnetic background field (BE). In principle, magnetic anomaly sensing systems can measure and process B-field data to detect the presence of a magnetic target, locate its position in space, and classify the target in terms of its magnetic signature M. 2. The relatively large, and locally nearly uniform (over short distances of hundreds of meters or less) magnetic induction field of Earth (BE) permeates all space around the planetary surface. The BE field may induce much of an object's net magnetic signature M that is the source of an object's magnetic anomaly field B. However, the earth's magnetic field also complicates the process of DLC of magnetic objects”- However Wiegert does not teach a relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer (2) derived from the trajectory information, the relationship linking the change in a magnetic field with the change in the location and in the orientation of the magnetometer locally translating an equation of the-a particular derivative of the magnetic field: 

    PNG
    media_image1.png
    139
    622
    media_image1.png
    Greyscale

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866